IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00282-CV
 
Ralph B. Smith,
                                                                                    Appellant
 v.
 
Kim Johnson, Rec Coordinator,
                                                                                    Appellee
 
 

From the 87th District Court
Freestone County, Texas
Trial Court No. 08-224-B
 

MEMORANDUM  Opinion





 
            Ralph B. Smith, a prison inmate,
appeals the trial court’s dismissal of his lawsuit against a prison employee. 
Smith has not filed a brief in this appeal.  By letter dated September 23, 2008, the Clerk of this Court notified Smith that the Court may dismiss the
appeal for want of prosecution unless, within 21 days from the date of the
letter, Smith filed a response showing grounds for continuing the appeal.  More
than 21 days have passed, and Smith has not responded.  
            Further, absent a specific exemption,
the Clerk of the Court must collect filing fees at the time a document is
presented for filing.  Tex. R. App. P.
12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees
(September 1, 2007).  See also Tex.
R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 5; Tex. Gov’t Code Ann.
§ 51.207(b) (Vernon 2005).  Under these circumstances, we suspend the rule and
order the Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.  
            Accordingly, this appeal is
dismissed.  See Tex. R. App. P.
38.8(a)(1) and 42.3(b).  
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed October 29, 2008
 [CV06]